Smith, J.
1. Where one purchasing real estate has the opportunity of examining it before buying, but, instead of doing so, voluntarily relies upon the statements of the vendor-concerning its character and value, the contract will not be rescinded or set aside, or the purchase-price ot the land abated, because of the falsity of such statements, unless some fraud or artifice was practiced by the vendor to prevent such examination. This is true even though the vendee in buying the land may have acted upon the misrepresentations of the vendor or his agent. See Tallent v. Crim, 19 Ga. App. 16 (90 S. E. 742), and numerous eases there cited.
2. Under the foregoing ruling, the court did not err in striking the defendant’s plea and in thereafter directing a verdict for the plaintiff for the full amount sued for.

Judgment affirmed.


Jenldns, P. J., and, Stephens,.J., concur.